DETAILED ACTION
This non-final Office action is in response to the claims filed on March 1, 2019.
Status of claims: claims 10, 14, 15, and 18 are withdrawn; claims 1-9, 11-13, 16, and 17 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2019, July 9, 2020, and January 15, 2021 were considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I pertaining to claims 1-17 and Species D (FIGS. 13-15) in Group I and Species aa (FIGS. 6 and 8) in Group II in the reply filed on January 15, 2021 is acknowledged. In addition to claim 18, claims 10, 14, and 15 are also withdrawn due to being drawn to unelected species.

Specification
The disclosure is objected to because of the following informalities: 
[0043], line 4 – “105” should be amended to “106”
[0045], line 1 – “(TFL)” should be deleted
[0049], line 2 – “roller” should be amended to “rail”
[0058] – [0062] – “606” is incorrectly cited for three different elements
Appropriate correction is required.
Drawings
The drawings are objected to because:  
FIG. 6 – since there are two pictures, the pictures should be labeled as “FIG. 6a” “FIG. 6b” and the specification should be amended accordingly. Also, in the second picture, the sealing element 602 should be compressed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4 – “the region” lacks antecedent basis.
Claim 6, line 4 – “the guide path” lacks antecedent basis.

Claim 13 – “the attachment point has travel” is unclear.
Claim 17 – “the attachment point” lacks antecedent basis.
Claim 17, line 1 – “a device” should be amended to “the device” for clarity.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 16 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4457108 to Kuschel et al. (hereinafter “Kuschel”).
Kuschel discloses a device for sealing at least one door leaf for a rail vehicle, the device comprising: at least one sliding element 11-14 which is designed to move the door leaf 1 in a z direction of the rail vehicle in the region of a closed position to press a sealing element of the door leaf against a counter-sealing element of a portal of the rail vehicle. (claim 1)
Kuschel further discloses in which the sliding element is an active component which is designed to move the door leaf in response to a movement signal, (see element 30 and col. 4) (claim 2) wherein the sliding element is also designed to move the door leaf in an x direction of 
Kuschel further discloses wherein the pivoting point is coupled to a supporting roller unit 12 which is linearly moved along a supporting rail 8 which is linear at least in certain sections, wherein the guide arm is supported on the guide path 2 via a guiding roller unit 4 which is movable along a guide path, and wherein the pivoting lever has an attachment point for the door leaf. (claim 6)
Kuschel further discloses the guide path has a linear guide face and a connecting link, wherein the connecting link is bent with respect to the guide face. (see FIGS. 1a, 2, 3) (claim 8)
Kuschel further discloses the supporting rail has a convex supporting profile, and the supporting roller unit has at least one supporting roller with a concave rolling profile, wherein the supporting profile is at least partially enclosed by the rolling profile. (claim 16)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 13 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Kuschel, as applied above.
Kuschel discloses a guide face and connecting link, but fails to disclose a transition from the guide face to the connecting link is arranged less than 80 millimeters before the closed position of the door leaf. 
However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to form a transition from the guide face to the connecting link is arranged less than 80 millimeters before the closed position of the door leaf in order to ensure a compact size of the device and to minimize pinching of body parts during closure of the door leaf. Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a transition from the guide face to the connecting link is arranged less than 80 millimeters before the closed position of the door leaf  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 11)
Kuschel discloses an attachment point, but fails to disclose the attachment point has travel of less than 15 millimeters.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the attachment point to travel less than 15 millimeters in order to ensure a compact size of the device and to minimize pinching of body parts during closure of the door leaf. Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the attachment point to travel less than 15 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (claim 13)

17 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Kuschel, as applied above, in further view of US 291411 to Shallus.
Kushcel discloses a vehicle having a device as claimed in claim l wherein the supporting rail is oriented in the x direction, and the door leaf of a sliding door of the vehicle is connected to the attachment point of the pivoting lever, wherein the device is designed to raise or lower the door leaf in the region of the closed position. However, Kushel fails to disclose that the vehicle is a rail vehicle.
Shallus teaches of a rail vehicle with a door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuschel vehicle into a rail vehicle, as taught by Kushel, in order to allow the vehicle to travel on rails. (claim 17)

Allowable Subject Matter
Claims 7, 9, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634